DETAILED ACTION
This action is pursuant to the claims filed on 07/31/2020. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 and 01/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-14, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Gillberg (U.S. PGPub No. 2015/0157225).
Regarding claim 1, Gillberg teaches a bioelectric sensor device (device of Fig 1a) comprising: a central portion and an arm extending from the central portion (Fig 1a central portion 13 and arm 20), wherein at least a portion of the arm extends along an arm axis (arm 20 has an arm axis), wherein the central portion comprises an anatomical alignment mark adapted to align the central portion with an anatomical feature of a lateral surface of a torso of a patient (Fig 1a alignment marker 70; [0072] discloses positioning device on lateral torso), and further wherein the arm is adapted to be disposed on an anterior or posterior surface of the torso (Fig 1a alignment mark 70 configured to be placed on lateral torso such that first arm 20 is disposed on anterior or posterior surface of the torso); a sensor disposed on the arm along the arm axis (Fig 1a sensor 72); and a connector electrically connected to the sensor (Fig 1a contact array 78 [0078]).
Regarding claim 3, Gillberg teaches wherein the arm is integral with the central portion (Fig 1a arm 20 is connected integrally to center 13).
Regarding claim 5, Gillberg teaches a second arm extending from the central portion (Fig 1a arm 22), wherein at least a portion of the second arm extends along a second arm axis (Fig 1a arm 22 has second axis extending centrally through arm 22); and a sensor disposed on the second arm along the second arm axis and electrically connected to the connector (contact array 78 [0078]). Examiner further notes that Gillberg teaches four distinct arms with at least one sensor connected to the connector (Fig 1a, arms 20, 22, and right and left portions of sensor array 18 extending from center 13 each respectively containing a sensor connected to contact array 78).
Regarding claim 6, Gillberg further teaches wherein the arm axis and the second arm axis are substantially parallel (Fig 1a second arm newly interpreted as portion of sensor array 18 extending from center 13 to edge 26 such that axis of second arm is parallel to axis of arm 20).
Regarding claim 7, Gillberg further teaches wherein the arm axis and the second arm axis are substantially colinear (Fig 1a axes of arms 20 and 22 are substantially colinear).
Regarding claim 8, Gillberg further teaches wherein the arm is adapted to be disposed on the anterior surface of the torso and the second arm is adapted to be disposed on the posterior surface of the torso (Fig 1a, alignment mark 70 configured to be positioned on lateral torso such that first and second arm are configured to be disposed on anterior and posterior surface of torso respectively).
Regarding claim 9, Gillberg teaches a third arm extending from the central portion, wherein at least a portion of the third arm extends along a third arm axis (Fig 1a portion of sensor array 18 extending from center 13 to edge 26); a sensor disposed on the third arm along the third arm axis and electrically connected to the connector (Fig 1a sensor 46 with lead connected to contact array 78).
Regarding claim 10, Gillberg teaches a fourth arm extending from the central portion (Fig 1a portion of sensor array 18 extending from center 13 to edge 28), wherein at least a portion of the fourth arm extends along a fourth arm axis (Fig 1a fourth arm has fourth axis); a sensor disposed on the fourth arm along the fourth arm axis and electrically connected to the connector (Fig 1a sensor 48 connected to contact array 78).
Regarding claim 11, Gillberg teaches wherein the arm axis and the third arm axis are substantially parallel (Fig 1a axis of arm 20 is parallel to axis of arm of center portion 13 to edge 26).
Regarding claim 12, Gillberg teaches wherein the second arm axis and the fourth arm axis are substantially parallel (Fig 1a, axis of arm 22 is parallel to axis of arm of center portion 13 to edge 28).
Regarding claim 13, Gillberg teaches wherein the arm and third arm are adapted to be disposed on the anterior surface of the torso (), and the second arm and fourth arm are adapted to be disposed on the posterior surface of the torso (Fig 1a, alignment mark 70 configured to be positioned on lateral torso such that first and third arm are configured to be disposed on anterior surface of torso and the second and fourth arm are configured to be on the posterior surface of torso).
Regarding claim 14, Gillberg teaches wherein the second arm and fourth arm are integral with the central portion (Fig 1a arm 22 is integral to center 13; portion of sensor array 18 from center 13 to edge 28 is integral to center 13 (i.e., sensors nearest to center 13)).
Regarding claim 16, Gillberg teaches a second anatomical alignment mark disposed on the arm ([0101] arm 20 includes indicia to indicate alignment of arm).
Regarding claim 18, Gillberg teaches a patient management system (Fig 1a device 10 and selection apparatus 11) comprising the bioelectric sensor device of claim 1 (see rejection of claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillberg in view of Callahan (U.S. PGPub No. 2012/0226131).
Regarding claim 2, Gillberg teaches the device of claim 1 as stated above. 
Gillberg fails to teach wherein the arm comprises a serpentine shape that oscillates about the arm axis.
In related prior art, Callahan teaches a similar sensor device (device of Fig 4c) wherein the arm comprises a serpentine shape that oscillates about the arm axis (Fig 4c serpentine electrode leads 460a-d). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arm of Gillberg in view of Callahan to incorporate a serpentine shaped arm that oscillates about the arm axis to arrive at the device of claim 2. Doing so would advantageously provide the arm with an adjustable effective length ([0013]).
Regarding claim 4, Gillberg teaches the device of claim 1 as stated above. Gillberg further teaches wherein a first alignment mark disposed on the arm ([0101] arm 20 includes indicia to indicate alignment of arm) and a second alignment mark disposed on the central portion are adapted to be aligned when the arm is connected to the central portion (Fig 1a, alignment mark 70 on center portion 13 and alignment mark of arm 20; alignment mark 70 and alignment indicia of arm 20 are configured to be aligned with the respective anatomical features when the central portion and arm are connected). 
Gillberg fails to teach wherein the arm is connected to the central portion by a fastener, wherein a first alignment mark disposed on the arm and a second alignment mark disposed on the central portion are adapted to be aligned when the arm is connected to the central portion.
Callahan teaches wherein the arm is connected to the central portion by a fastener (Fig 5a, arms 560a-d connected via fasteners). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arm of Gillberg in view of Callahan to incorporate the removable fasteners between the arm and center portion to arrive at the device of claim 4. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a device arm and corresponding electrode lead to be removably attached to the device to yield a modular device.
Regarding claim 17, Gillberg teaches the device of claim 1 as stated above.
Gillberg fails to teach a retainer adapted to releasably fix the arm in an undeployed configuration.
Callahan teaches a retainer adapted to releasably fix the arm in an undeployed configuration (Fig 5a, arms 560a-d releasably fixed to analogous center portion; detached configuration interpreted as undeployed configuration; retainer interpreted as removable proximal portion (unlabeled) of each arm 560a-d enabling the capability to fix the arms 560a-d in an undeployed configuration (i.e., by detachment of the retainer from central portion)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arm of Gillberg in view of Callahan to incorporate a retainer adapted to releasably fix the arm in an undeployed configuration. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a device arm and corresponding electrode lead to be removably attached to the device to yield a modular device that can have a deployed and undeployed configuration.
Regarding claim 19, Gillberg teaches a method comprising: locating an anatomical feature on a lateral surface of a torso of a patient ([0072] disclosing locating device over lateral surface of torso; [0096] disclosing alignment marker 70 to be aligned with any anatomical feature of a patient); disposing a central portion of a bioelectric sensor device on the lateral surface of the torso such that an anatomical alignment mark disposed on the central portion is aligned with the anatomical feature ([0072] aligning device on lateral torso with alignment mark 70 and central portion 13); wherein the arm is connected to the central portion of the device (Fig 1a arm 20 connected to center portion 13); disposing the arm on either an anterior or posterior surface of the torso of the patient (Fig 1a and [0072], in event center portion 13 is aligned to lateral torso, the arm 20 will be disposed on the anterior or posterior torso); and electrically connecting a sensor disposed on the arm to a patient monitoring system (Fig 1a electrode 72 connected to contact array 78 configured to record and analyze signals from sensors [0072]).
Gillberg fails to teach manipulating an arm of the bioelectric sensor device from an undeployed configuration to a deployed configuration.
In related prior art, Callahan teaches a similar method including the step of manipulating an arm of the bioelectric sensor device from an undeployed configuration to a deployed configuration (Fig 5a, arms 560a-d detachably connectable from an undeployed configuration (detached) to a deployed configuration (attached) relative to an analogous center portion). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method of Gillberg in view of Callahan to incorporate the removably attachable arm such that the method comprises a step of manipulating the arm from an undeployed configuration to a deployed configuration to arrive at the method of claim 19. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a device arm and corresponding electrode lead to be removably attached to the device to yield a modular device that can have a deployed and undeployed configuration.
Regarding claim 20, in view of the combination of claim 19 above, Gillberg further teaches a second arm of the bioelectric sensor device (Fig 1a arm 22), wherein the second arm is connected to the central portion of the device (Fig 1a arm 22 connected to center 13); disposing the second arm on either the anterior or posterior surface of the torso of the patient (Fig 1a and [0072], in event center portion 13 is aligned to lateral torso, the arm 22 will be disposed on the anterior or posterior torso opposite to arm 20); and electrically connecting a sensor disposed on the second arm to the patient monitoring system (Fig 1a electrode 74 connected to contact array 78 configured to record and analyze signals from sensors [0072]).
Gillberg fails to teach manipulating an arm of the bioelectric sensor device from an undeployed configuration to a deployed configuration.
In related prior art, Callahan teaches a similar method including the step of manipulating an arm of the bioelectric sensor device from an undeployed configuration to a deployed configuration (Fig 5a, arms 560a-d detachably connectable from an undeployed configuration (detached) to a deployed configuration (attached) relative to an analogous center portion). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method of Gillberg in view of Callahan to incorporate the removably attachable arms such that the method comprises a step of manipulating the arms from an undeployed configuration to a deployed configuration to arrive at the method of claim 20. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a device arm and corresponding electrode lead to be removably attached to the device to yield a modular device that can have a deployed and undeployed configuration.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillberg.
Regarding claim 15, Gillberg teaches the device of claim 1 as stated above.
An alternative embodiment of Gillberg teaches wherein the arm (Fig 1a arm 20) further comprises a sensor and a reference electrode connected to the arm, wherein the reference electrode is electrically connected to the connector ([0103] disclosing two or more electrodes positioned on the arm 20 such that there’s a sensor and a reference electrode on the arm connected to the contact 78). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Gillberg in view of an alternative disclosure of Gillberg to incorporate a sensor and a reference electrode on the arm to arrive at the device of claim 15. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known electrode arm configuration (Fig 1a arm 20 with one sensor/electrode 72) for another well-known electrode arm configuration (Fig 1a [0103] two or more electrodes on arm 20) to yield the predictable result of an electrode arm capable of being used in an electrode arm of a bioelectric sensor device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794